DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/08/2020 and 05/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
In claim 1 “a housing receiver opening” in line 3 where it is not certain which opening the location pertains to as there is also a lack of corresponding reference character to the part;
In Claim 4 “the cavity arranged…at the second armature face” in line 3; 
In claim 11 “a hydraulic valve” in the preamble…
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 5, 6, and 7 are objected to because of the following informalities:  in claim 1, line 15 the claim recites “the an” which is improper grammatical construction; in claims 5 and 7, the claims in line 1 each recite “wherein in” and should be grammatically corrected; in claim 6 the claim does not end with a period; in claim 7, reads “that is capable protrude in its…” is grammatically incorrect;  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “a pole group that is arranged in a housing receiver opening”. It is unclear and/or uncertain (i.e. there appears to be a zone of uncertainty) from a reading of the claim as to what is intended by the term/phrase/idea and how such a term/phrase/idea should be interpreted. In other words, it is unclear if the opening is somehow to be interpreted as a through opening that includes a cylindrical aspect, or if the opening is meant to indicate a pass through opening through which the parts are inserted into a final stationary location, the phrase reading more like an assembly set of steps, that would still result in the claim apparatus.  In the interest of compact prosecution, the term/phrase will be given its broadest reasonable interpretation. Appropriate correction is required. 

Claim 1 recites “the pole core and pole tube are connected by a connection bar…”. It is unclear and/or uncertain (i.e. there appears to be a zone of uncertainty) from a reading of the claim as to what is intended by the term/phrase/idea and how such a term/phrase/idea should be interpreted. In other words, is the connection a bar to an electromagnetic flux passing other than through the pole tube, or is the connection bar considered a structural part that provides rigidity between the tube and the core, or is the connection baring fluid from escaping? It is noted that importation of limitations from the written description into the claim language is improper absent some functional nonce style language, or special definition. In the interest of compact prosecution, the term/phrase will be given its broadest reasonable interpretation. Appropriate correction is required. 

Claim 4 recites “wherein a fixed connection of the armature with the rod is configured between the cavity at the first armature face that is arranged opposite to the terminal cover and the second armature face that is arranged at the support disc when the cavity is arranged at the first armature face that is arranged opposite to the terminal cover and at the second armature face that is arranged opposite to the support disc”. It is unclear and/or uncertain (i.e. there appears to be a zone of uncertainty) from a reading of the claim as to what is intended by the term/phrase/idea and how such a term/phrase/idea should be interpreted. In other words, it is unclear to which ends the claimed phrase applies, and unclear if the claimed phrase should be read in the alternative as separate groupings, or merely defining the same arrangement in different ways? In the interest of compact prosecution, the term/phrase will be given its broadest reasonable interpretation. Appropriate correction is required. 

Claim 11 recites “A hydraulic valve”.  There is improper basis for this limitation in the claim. In other words, applicant is introducing the limitation for the second time and accordingly applicant should distinguish this element from the previously introduced element or amend for proper antecedent basis. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Ryuen (US 2009/0039992), and further in view of Usui (US 8651827); 
Claim 10 is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Ryuen in view of Usui as applied to claim 1 (as indefinitely understood) above, and further in view of Yamaguchi (US 2018/0304875); 
Claim 11 is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Ryuen in view of Usui as applied to claim 1 (as indefinitely understood) above, and further in view of Matsumoto (US 8928440). 

Ryuen discloses in claim 1:  (see annotated figure 1 below)

    PNG
    media_image1.png
    691
    1133
    media_image1.png
    Greyscale

An actuator (10 figure 1) for a hydraulic valve for a cam phaser (the preceding “for a hydraulic valve for a cam phaser” considered a statement of intended use under MPEP 2114 as the claimed phrase adds no meaningful structural limitation to the body of the claimed apparatus), the actuator comprising: a magnetisable actuator housing (14/28 and see paragraph 0022) that envelops a magnet coil (32); a pole group (at 42/53/22/26/1002/1004) that is arranged in a housing receiver opening (either the central opening of the bobbin 30 or the central opening of 14 at 1006) of the magnetisable actuator housing, wherein the pole group includes a pole core (at 42/1004) and a pole tube (at 22/1002), wherein the pole core and the pole tube are connected (spacially via magnetic flux) by a connection bar [gap] (between 22 and 42 ends at 1001, where the magnetic flux gap “bars” the flux connection between the armature and other areas of the pole core, and focuses the magnetic flux to a path that follows the pole tube (as taken under a broad reasonable interpretation (BRI) of the phrase “connection” and “bar”) and the pole core is connected with the connection bar [gap] by a pole core cone, or the pole tube is connected with the connection  bar [gap] by a pole tube cone (frusto-conical tapered cone surface of 22, the preceding use of “or” considered an alternative grouping under MPEP 2131), wherein an armature (36) is received axially movable in an inner space (at 1008) of the pole group, wherein an axial movement of the armature is limited at a first armature face (at 1012) by a terminal cover (at 1010) of the pole group that is arranged opposite to the first armature face and the axial movement of the armature is limited at a second armature face (at 1014) by a support disc (at 1016/38, where the portion of the body below 53 at 1016 is cylindrically shaped to support that annular surface 53) that is arranged opposite to the second armature face, wherein the armature is supported by a rod (16) that extends through the an entirety of the armature in an axial direction and provides a rod-rod support (20a/20b), wherein the armature is fixed at (36a adjacent…) the rod, wherein a cavity (defined by inner surface of 34) is arranged between the armature and the rod and extends from the rod in a radial direction (to that of rod 16) and in the axial direction, Ryuen does not disclose: a solid connection bar; although Usui teaches: a solid connection bar (formed as a groove or welded connection piece at 36a, Figure 6, as discussed in Col 3 ln 27-40 or Col 10 ln 9-14, where the pole core, tube and bar are welded to the terminal end at 37a, all for the purpose of focusing the magnetic flux towards a magnetic path that allows for attracting the armature to the core, and avoiding for example magnetic eddies that can affect performance of the movable armature.) 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to arrange in lieu of an air gap as taught in Ryuen, a solid connection bar as taught in Usui, which can be formed as a groove or welded connection piece as taught by Usui, and where the pole core, tube and bar can be welded to the terminal end/cover of Ryuen as taught in Usui all for the purpose of for example, ensuring the focusing of the magnetic flux towards a magnetic path that allows for attracting the armature to the core, and to avoid for example magnetic eddies that can affect performance of the movable armature, especially considering such an arrangement would obtain predictable results, MPEP 2143 I (B). 

Ryuen discloses (as modified for the reasons discussed above) in claim 2:  The actuator according to claim 1, wherein the cavity is annular and envelops an entirety of the rod (the cavity at 34 surrounds annuarly the circular rod 16 therein.)  

Ryuen discloses (as modified for the reasons discussed above) in claim 3: The actuator according to claim 1, wherein the cavity is formed outside of a pole gap (the gap adjacent 1001) that is provided between the pole tube and the pole core (the cavity defined by 34 is not inside the pole gap perimeter 1001 when armature is adjacent to 1016, and that portion adjacent armature end face 1014 does not reciprocate within the pole gap delimits.)  

Ryuen discloses (as modified for the reasons discussed above) in claim 4: The actuator according to claim 1, wherein [[in]] the cavity is formed at the first armature face that is arranged opposite to the terminal cover or (the use of “or” invoking MPEP 2131) at the second armature face (at 1014) that is arranged opposite to the support disc (1016/38), wherein a fixed connection (at 36a) of the armature with the rod is configured between the cavity at the first armature face that is arranged opposite to the terminal cover and the second armature face that is arranged at the support disc when the cavity is arranged at the first armature face that is arranged opposite to the terminal cover and at the second armature face that is arranged opposite to the support disc (i.e. the cavity is disposed between the armature faces.)  

Ryuen discloses (as modified for the reasons discussed above) in claim 5: The actuator according to claim 1, wherein in the pole core and the support disc are integrally configured in one piece (as modified for the reason discussed above.)  

Ryuen discloses (as modified for the reasons discussed above) in claim 6: The actuator according to claim 1, wherein the pole tube and the terminal cover are integrally configured in one piece (as disclosed, the tube at 1002 and cover 1010 are formed in one material unit.)  

Ryuen discloses (as modified for the reasons discussed above) in claim 7: The actuator according to claim 1, wherein in the terminal cover or the support disc include an annular boss (38) that is oriented towards the armature (36) and that is capable protrude[s] in its entirety into the cavity (1008 defined by 34) that is oriented towards the terminal cover (i.e. the boss is protruding towards the terminal cover, away from the disc cover.)  

Ryuen discloses (as modified for the reasons discussed above) in claim 8: The actuator according to claim 7, wherein in the annular boss and the armature respectively include corresponding bevels (at co-facing surfaces 34 and 38.)  

Ryuen discloses (as modified for the reasons discussed above) in claim 9: The actuator according to claim 1, wherein the pole core, the connection bar and the pole tube are configured integrally in one piece (as modified for the reasons discussed above.)  

Ryuen discloses (as modified for the reasons discussed above) in claim 10: The actuator according to claim 1, wherein the rod is pressed into the armature or molded into the armature when the rod is made from a material (SUS 303 paragraph 0027.) but Ryuen does not disclose: the rod made of a synthetic material such as a resin; although Yamaguchi teaches: forming the plunger rod from a resin material (for the purpose of for example providing a non magnetic part which is for example readily reproducible from a moldable cost effective material.) 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize in lieu of a metal SUS material as taught by Ryuen, a plunger rod formed as from a resin material, all for the purpose of for example providing a non magnetic part which is for example readily reproducible from a moldable cost effective material and, especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended us as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Ryuen discloses (as modified for the reasons discussed above) in claim 11: A hydraulic valve, comprising: a control valve (spool valve) and the actuator according to claim 1 that moves the control valve (as see in paragraph 0049.) but Ryuen does not disclose: the valve being a hydraulic valve; but Matsumoto teaches: using a solenoid actuator to actuate a hydraulic valve that operates a spool (Figure 1, Col 6 ln 35); considering that Ryuen teaches utilizing the solenoid actuator with a control valve, 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to use the solenoid actuator that operates a spool valve as taught in Ryuen, to operate a hydraulic valve as taught in Matusmoto, with the solenoid actuator of Ryuen as taught in Matusmoto arranged to reciprocally control the hydraulic fluid of the control valve of Matusmoto, all for the ostensible purpose of controlling oil therein. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753